

	

		II

		109th CONGRESS

		2d Session

		S. 2631

		IN THE SENATE OF THE UNITED STATES

		

			April 24, 2006

			Mr. Schumer introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To amend section 1028 of title 18, United States Code, to

		  prohibit the possession, transfer, or use of fraudulent travel

		  documents.

	

	

		1.Short

			 titleThis Act may be cited as

			 the False Travel Documents Prohibition

			 Act of 2006.

		2.Travel

			 documents

			(a)In

			 generalSection 1028 of title 18, United States Code, is

			 amended—

				(1)in the section

			 heading, by inserting FALSE

			 TRAVEL DOCUMENTS, after IDENTIFICATION

			 DOCUMENTS,;

				(2)in subsection

			 (a)—

					(A)in paragraph (1),

			 by inserting or false travel document after false

			 identification document;

					(B)in paragraph (2),

			 by inserting or false travel document after false

			 identification document;

					(C)in paragraph (3),

			 by striking or false identification documents and inserting

			 false identification documents, or false travel

			 documents;

					(D)in paragraph (5),

			 by inserting or false travel document after false

			 identification document; and

					(E)in paragraph (8),

			 by inserting false travel documents, after false

			 identification documents,;

					(3)in subsection

			 (b)—

					(A)in paragraph

			 (1)(B), by striking or false identification documents and

			 inserting false identification documents, or false travel

			 documents; and

					(B)in paragraph

			 (2)(A), by striking or a false identification document and

			 inserting a false identification document, or a false travel

			 document;

					(4)in subsection

			 (c)(3)(B), by inserting false travel document, after

			 false identification document,;

				(5)in subsection

			 (d)—

					(A)in paragraph

			 (11), by striking and at the end;

					(B)in paragraph

			 (12), by striking the period at the end and inserting ; and;

			 and

					(C)by adding at the

			 end the following:

						

							(13)the term

				false travel document means a document issued for the use of a

				particular, identified individual and of a type intended or commonly accepted

				for the purposes of passage on a commercial aircraft or train, including a

				ticket or boarding pass, that—

								(A)was not issued by

				or under the authority of a commercial airline or rail carrier, but appears to

				be issued by or under the authority of a commercial airline or rail carrier;

				or

								(B)was issued by or

				under the authority of a commercial airline or rail carrier, but was

				subsequently altered for purposes of

				deceit.

								;

				and

					(6)in subsection

			 (h), by inserting false travel documents, after

			 identification documents,.

				(b)Technical

			 amendmentThe table of sections for chapter 47 of title 18,

			 United States Code, is amended by striking the item related to section 1028 and

			 inserting the following:

				

					

						1028. Fraud and related

				activity in connection with identification documents, false travel documents,

				authentication features, and

				information.

					

					.

			

